Citation Nr: 0815015	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  03-07 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left knee disorder, to 
include as secondary to service-connected disability of left 
foot plantar fascia injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1983 to November 1985.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2006, 
a Travel Board hearing was held before a Veterans Law Judge 
no longer employed by the Board.  A transcript of this 
hearing is of record.  In October 2006 and November 2007, 
this case was remanded for additional development.  The case 
has been reassigned, and in March 2008 a Travel Board hearing 
was held before the undersigned.  A transcript of this 
hearing is also of record.  


FINDING OF FACT

The veteran's current left knee disability is not shown to be 
related to service or an injury therein; the preponderance of 
the evidence is against a finding that it was caused by or 
aggravated by his service-connected disability of left foot 
plantar fascia injury

CONCLUSION OF LAW

Service connection for left knee disability, to include as 
secondary to a service-connected disability of left foot 
plantar fascia injury, is not warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  July 2002, February 2005, December 
2006, and May 2007 letters explained the evidence necessary 
to substantiate his claim, the evidence VA was responsible 
for providing, the evidence he was responsible for providing, 
and advised him to submit any evidence or provide any 
information he had regarding his claim.  He has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including 
timing) that may have occurred earlier in the process.  In 
addition, in compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the December 2006 letter informed the 
veteran of disability rating and effective date criteria.  
The claim was readjudicated after all critical notice was 
issued, and development sought by the Board was completed.  
See January 2006 and July 2007 Supplemental Statements of the 
Case.  The veteran is not prejudiced by this process, and it 
is not alleged otherwise.

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for VA examinations in 
September 2002 and May 2007.  The veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

An undated SMR shows that the veteran complained of four 
weeks of left knee pain during his ninth week of training 
(this would place him at or around the last week of January 
1984); unspecified pain was diagnosed.  In July 1984, the 
veteran injured his left foot and heel when it was caught in 
the turret of a tank.  SMRs, including his July 1985 medical 
board physical examination report and report of medical 
history, are silent for any complaints, treatment, findings, 
or diagnosis of left knee pain or injury subsequent to the 
July 1984 left foot injury.

July 1985 to April 1996 private treatment records from Health 
South and Dr. S.G. are silent for any complaints, findings, 
treatment, or diagnosis related to a left knee disability.

July 1991 to April 1992 private treatment records from Dr. K 
are silent for any complaints, findings, treatment, or 
diagnosis related to a left knee disability.

January 1995 to September 1998 VA outpatient treatment 
records are silent for any complaints, findings, treatment, 
or diagnosis related to a left knee disability.

February 2001 to December 2006 VA outpatient treatment 
records show that the veteran first complained of left knee 
pain in January 2002; on X-ray, marked narrowing of the left 
knee was shown.  In February 2002, chondromalacia patella was 
diagnosed.  The veteran complained of left knee pain again in 
June 2003.  X-ray findings were essentially normal; 
chondromalacia patella was diagnosed.  

On September 2002 VA examination, the veteran reported that 
he had injured his right knee four years prior and that one 
year later left knee pain developed.  He also reported that a 
physician had told him that the tendinitis in his left ankle 
had set in his left knee.  Upon physical examination, the 
left knee had full active motion without effusion with pain 
to palpation around the patellofemoral articulations, and 
pain along the patellar tendon insertion into the patella.  
X-rays showed mild degenerative change manifested primarily 
as peaking of the tibial spines.  The examiner opined, 
"Based upon the information provided, there is no evidence 
that tendinitis from the left ankle has 'spread' up into the 
left knee.  With reasonable medical probability, it is most 
likely that the veteran's left knee symptoms are due to 
compensatory changes from his right knee injury.  He 
manifests patellofemoral syndrome in the left knee which is 
probably related to overuse.  Had his tendinitis been related 
to his left ankle, one would anticipate he would work his 
left knee less rather than more."  

On May 2007 VA examination, the veteran reported having a 
minor left knee strain in early 1984.  In July 1984, he 
injured his left foot and was non-weightbearing on that leg 
for approximately six months.  When he returned to partial 
weightbearing, he had intermittent left knee pain.  He 
reported having intermittent left knee pain in the years 
following, with one or two episodes each year of extreme 
pain.  When he returned to full weightbearing, he had 
intermittent left knee pain but was able to return to almost 
pre-foot injury levels of activities.  X-ray findings showed 
no significant osseous, joint or soft tissue abnormalities.  
Upon physical examination, the veteran had passive and active 
ranges of motion against resistance from 0 to 135 degrees.  
There was some patellar crepitus noted, but no effusion.  
Patellofemoral syndrome was diagnosed.  The examiner opined 
that his current left knee disability was not related to his 
pre-July 1984 injury, and that it was more likely than not 
that it was not related to the July 1984 injury.  He reasoned 
that the veteran's left knee actually had been very 
functional over the years.  

At his March 2008 Travel Board hearing, the veteran testified 
that when he injured his left foot and ankle in service, his 
knee was also bent and twisted; however, at the time, he was 
more focused on the foot injury and did not complain about 
his left knee pain.  He further noted that his left knee pain 
predated his right knee injury.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.  When all of the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence shows the veteran has a current left knee 
disability; patellofemoral syndrome has been diagnosed.  
While the evidence of record shows that the veteran 
complained of mild knee strain during service in early 1984, 
there are no subsequent complaints of left knee pain, 
including during his July 1985 medical board physical 
examination.  There is also no evidence of a nexus between 
his in-service injury and current disability; the only 
competent (medical) evidence of record in this matter, the 
May 2007 VA examination, opined that the veteran's current 
knee disability was not related to his pre-July knee injury.  
The examiner noted that the veteran's left knee had been 
functional over the years, with only mild intermittent pain 
over the past couple of years.  

There is also no evidence of a nexus between the veteran's 
current left knee disability and his service-connected 
disability of left plantar fascia injury.  The competent 
(medical) evidence of record in this matter consists of the 
September 2002 and May 2007 VA examinations.  On September 
2002 VA examination, it was opined that tendinitis in the 
left ankle had not spread to the veteran's left knee; 
therefore, the current left knee disability was unrelated to 
his service-connected left foot plantar fascia injury.  The 
examiner reasoned that the veteran's left knee disability was 
related to a postservice right knee injury, as the symptoms 
he exhibited in the left knee were related to overuse.  The 
examiner observed that had his left knee disability been 
related to his left foot and ankle injury, he would not have 
been able to use his left knee as frequently as he did.  
Similarly, on May 2007 VA examination, it was opined that the 
veteran's current left knee disability was not related to the 
July 1984 injury in service; the examiner noted that the 
veteran's left knee had actually been very functional with 
only mild intermittent trouble with his knees over the past 
couple of years.

Although the veteran testified at his March 2008 Travel Board 
hearing that he experienced left knee pain soon after his 
July 1984 in-service left foot and ankle injury, the history 
he has reported to his VA examiners has been somewhat 
inconsistent.  In September 2002, he reported the onset of 
his left knee pain to be one year after his postservice right 
knee injury.  In May 2007, he described it as intermittent 
(not chronic) pain over many years.  The medical evidence of 
record indicates that he did not complain of left knee pain 
until January 2002.  Notably, a lengthy period of time 
between service and the first postservice clinical notation 
of complaints or symptoms associated with the disability at 
issue (here, almost 18 years) is of itself a factor of 
consideration against a finding that the current disability 
is related to service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (in a claim alleging that a disability 
was aggravated by service).

Finally, the veteran's own statements relating his current 
left knee disability to either his one-time, in-service 
complaint of mild left knee strain or his service-connected 
disability of left foot plantar fascia injury, are not 
competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).   

The preponderance of the evidence is against a finding of a 
nexus between the veteran's current left knee disability and 
his in-service mild left knee strain or service-connected 
disability of left foot plantar fascia injury.  Consequently, 
the preponderance of the evidence is against the veteran's 
claim.  In such a situation, the benefit of the doubt 
doctrine does not apply and the claim must be denied.


ORDER

Service connection for left knee disability, to include as 
secondary to a service-connected disability of left foot 
plantar fascia injury, is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


